Citation Nr: 0434170	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1955 to 
December 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
entitlement to service connection for left and right ankle 
disabilities.  This case also comes before the Board on 
appeal from a July 2002 rating decision by the RO, which 
denied the appellant's attempt to reopen her claim of 
entitlement to service connection for paranoid schizophrenia.

On February 25, 2004, a videoconference hearing was held 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
paranoid schizophrenia will be addressed in the Remand 
portion of this document.

The appellant's October 2003 claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability is referred to the RO for appropriate 
development.



FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by her and which portion, if any, 
VA would attempt to obtain on her behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  In a November 1990 rating decision, the RO denied, on the 
merits, the appellant's claim of entitlement to service 
connection for a postoperative ganglion cyst on the right 
ankle; the appellant did not perfect an appeal.

4.  The basis for the November 1990 denial was that there was 
no evidence that the appellant's postoperative ganglion cyst 
of the right ankle was incurred as a result of military 
service.

5.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that the 
appellant has a current right ankle disability that was 
incurred in service.

6.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  The evidence does not show that the appellant has a 
current left ankle disability.

8.  There is no medical evidence relating what the appellant 
claims to be a left ankle disability to any event or injury 
in service.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying the appellant's 
claim of entitlement to service connection for a 
postoperative ganglion cyst of the right ankle is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1990).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a right ankle disability has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The appellant does not have a left ankle disability that 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's claims of service connection for her ankle 
disabilities was received on March 20, 2001.  In an April 9, 
2001 letter, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate her claims regarding her ankle disabilities, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claims.  Thereafter, 
in a rating decision dated in November 2001, the appellant's 
claims were denied.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on April 9, 2001 
complied with these requirements.

Additionally, the Board notes that the April 9, 2001 letter 
to the appellant properly notified her of her statutory 
rights.  That is, even though the April 9, 2001 letter 
requested a response within 60 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.

With regard to the appellant's claim of entitlement to 
service connection for a left ankle disability, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, VA 
obtained no medical opinion in connection with the 
appellant's left ankle claim.  However, a medical opinion is 
not needed with regard to this claim because there is no 
competent evidence indicating that the appellant's claimed 
left ankle disability is associated with an established 
event, injury, or disease in service.  Further, there is no 
competent evidence indicating that the appellant has 
persistent or recurrent symptoms of a left ankle disability.

As for VA's duty to obtain a medical opinion regarding the 
appellant's right ankle disability claim, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  The Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f) (West 2002).  Because the veteran has not 
identified any service or VA medical records which are 
available and are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to the 
appellant submitting new and material evidence.  Because 
there is no basis to reopen the claim, the Board finds there 
is no obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  In view of the narrow questions 
of law and fact on which that issue turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claims or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate her claims.  See 38 C.F.R. § 
3.159(d) (2004).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.


1.  Right ankle

In the instant case, in a November 1990 rating decision, the 
RO denied the appellant's claim of entitlement to service 
connection for postoperative ganglion cyst on the right 
ankle.  In a January 4, 1991 letter, the RO informed the 
appellant that her claim had been denied.  The appellant did 
not appeal the November 1990 decision.  Decisions by the RO 
are final unless appealed to the Board.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1990).  

The appellant now seeks to reopen her claim of entitlement to 
service connection for a right ankle disability.  The law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of the claim.  Accordingly, with regard to the 
appellant's claim of entitlement to service connection for a 
right ankle disability, the Board must look to the evidence 
added to the record since the November 1990 final decision.  
The evidence received after November 1990 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Although the RO adjudicated the 
claim on its merits, without clear reference to the 
principles concerning new and material evidence outlined 
above, the Board must nevertheless first determine whether 
new and material evidence has been presented to reopen the 
appellant's claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir 1996) ("[T]he Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.").

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2002).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the appellant's claim was received 
in March 2001, the amended regulation is not applicable to 
this case.)  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

In November 1990 the evidence of record included the 
veteran's service medical records, which contained no 
evidence of an ankle injury in service, and VA hospital 
reports and outpatient treatment records from 1974 to 1990, 
which show treatment of the appellant's right ankle including 
surgeries for a cyst in July 1979, March 1980, July 1981, and 
August 1983.  In a March 1979 statement, the appellant 
explained that she had hurt her right ankle while performing 
fall and crawl exercises.  She had reported the injury at 
that time, but she had not been permitted to seek medical 
treatment.  At a July 1990 VA examination, the appellant 
reported having sprained her right ankle while in service in 
1955.  She had received no medical treatment.  In 
approximately 1981 she had developed a knot and swelling on 
her right foot just below the ankle joint.  The appellant had 
had multiple surgeries on her right ankle to remove a 
ganglion.  The examiner diagnosed postoperative status 
multiple attempted ganglionectomies with post-traumatic 
arthritis of the right ankle.  The RO denied the appellant's 
claim for service connection on the basis that there was no 
evidence that the appellant's postoperative ganglion cyst of 
the right ankle was incurred as a result of military service.

In support of the appellant's request to re-open her claim, 
she testified at a February 25, 2004 videoconference hearing 
that she had injured her right ankle during basic training at 
Fort McClellan, Alabama, in 1955, while performing "fall and 
crawl" exercises.  The appellant was not permitted to seek 
medical treatment for her right ankle because she was already 
scheduled to have medical treatment of her ears.  She was 
told that she could not get treatment for both her ankle and 
her ears.  As a result of the injury, the appellant's right 
ankle became swollen and discolored.  She treated the injury 
herself by wearing an extra sock on her right foot to provide 
stability.  She continued to have pain in her ankle after 
service.  Thereafter, she had five surgeries on her right 
ankle, the first of which was in approximately 1979.  She 
received no current medical treatment for her right ankle.  
Additional evidence submitted by the appellant or obtained by 
VA includes records of VA medical treatment of the appellant 
dated from August 1978 to April 2002; statements by the 
appellant dated in May 1998, October 1998, April 2001, and 
December 2001; the appellant's pleadings; and the appellant's 
testimony at an April 17, 1998 hearing before the RO.

The Board has reviewed all of the additional evidence 
received since the November 1990 rating decision.  Much of 
the additional evidence pertains to disabilities other than 
the appellant's right ankle disability.  Evidence pertaining 
to disabilities other than the appellant's right ankle 
disability is not considered "new and material evidence" 
because it does not bear directly and substantially upon the 
specific matter under consideration-whether the appellant's 
right ankle disability was incurred in service.

The records of VA treatment of the appellant from 1978 to 
1990 are primarily duplicates of records that were before the 
RO at the time of the November 1990 rating decision.  
Duplicates of earlier records are not considered "new and 
material evidence" because they were already of record and 
considered with the appellant's claim when the November 1990 
rating decision was rendered.  To the extent that some of the 
records were not contained in the evidence before the RO in 
November 1990, the records are merely cumulative of the 
evidence that was of record and are not new evidence for 
purposes of reopening a claim.  These records only reflect 
that the appellant was treated for symptoms of a ganglion 
cyst on her right ankle from 1979 to 1983.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  

With regard to VA medical records from 1991 and thereafter, 
the Board concludes that the records, although new in that 
they have not been previously submitted, are not material 
evidence because they do not bear directly and substantially 
upon the specific matter under consideration-whether a right 
ankle disability was incurred in service.  These records are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  In addition, the 
additional evidence does not contribute to a more complete 
picture of the circumstances surrounding the origin of the 
appellant's right ankle disability.  38 C.F.R. § 3.156(a) 
(2001); Hodge, 155 F.3d at 1363.  Therefore, it is not 
material.  Furthermore, none of the VA records, either by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  Accordingly, this 
evidence, although new, is not material.

Finally, the appellant's testimony, pleadings, and statements 
in support of her claim are merely cumulative of her 
assertions that were before the RO in November 1990 that she 
had injured her right ankle during service; that, in spite of 
the injury, she had not been permitted to seek medical 
treatment; and that she had undergone multiple surgeries on 
her right ankle for excision of a ganglion cyst.  As such, 
this evidence is not new.  To the extent that the appellant's 
statements attempt to relate her in-service injury to the 
subsequent development of a ganglion cyst on her right ankle, 
as lay statements they are not competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, the Board concludes that the additional evidence that 
has been associated with the file with regard to the 
appellant's petition to reopen her claim of entitlement to 
service connection for a right ankle disability is not 
significant enough to warrant its consideration in order to 
fairly decide the merits of the claim.  In view of this 
finding, the Board concludes that none of the evidence in 
support of the appellant's application to reopen her claim 
that has been associated with the claims file since the 
November 1990 rating decision is new and material.  The 
requirements to reopen the claim have not been met, and the 
appeal is denied.


2.  Left ankle disability

In September 1995 the appellant was treated as a VA 
outpatient for complaints of left ankle pain since one week 
previously.  The pain was greater behind her heel and on the 
bottom of her foot.  The pain was below the left lateral 
malleolus.  The examiner noted a cystic-like swelling.  She 
reported a prior history of a ganglion cyst over her right 
ankle.  X-ray examination of the appellant's left foot was 
normal.  The diagnosis was left ankle discomfort.  The 
appellant was referred for an orthopedic consultation.

At an October 1995 VA orthopedic consultation, the examiner 
noted a cystic mass of the lateral aspect of the left ankle.  
X-ray examination of the appellant's left ankle was normal.  
The appellant was admitted for surgery.  A lipoma was excised 
from the appellant's left ankle.  On subsequent treatment 
following a possible injury from a fall, VA x-ray examination 
of the appellant's left ankle in November 1995 was normal.

In January 1996 the appellant was treated as a VA outpatient 
for complaints including pain in her left lower extremity.  
The examiner noted that the appellant had previously been 
treated for a lipoma on the left ankle.  The appellant 
reported that she felt as though she had fractured her leg.  
The examiner noted that the appellant had psychotic paranoid 
ideation and that her psychosis explained the complaints of 
leg pain.

At a February 25, 2004 videoconference hearing, the appellant 
testified that she had undergone five surgeries on her left 
ankle.  The appellant did not receive any current medical 
treatment for her claimed left ankle disability.

The medical evidence shows that the appellant underwent 
surgery for excision of a lipoma from her left ankle in 
October 1995 and had treatment shortly before and shortly 
after that operation but shows no other evidence of treatment 
for a left ankle disability.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  No medical evidence 
has been presented that the appellant currently has a left 
ankle disability.  The appellant was last treated for 
complaints of a left ankle disability in January 1996 at 
which time her complaints were attributed to her psychiatric 
disorder, which is the subject of another claim.

Even if a current left ankle disability were present, medical 
expertise is required to relate a current disability to the 
appellant's military service.  There is no competent medical 
evidence linking the appellant's alleged left ankle 
disability, including the lipoma that was excised in October 
1995, to any disease or injury in service.  Although the 
appellant clearly believes that she has a left ankle 
disability that is related to her military service, her 
statements are not competent evidence to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not shown to be a medical professional, she is not competent 
to make a determination that her claimed left ankle 
disability is related to her military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Because there is no competent evidence relating the 
appellant's alleged left ankle disability to her military 
service, the appellant's claim for service connection for a 
left ankle disability must fail.  Accordingly, because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a left ankle 
disability, the claim must be denied.


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for a right 
ankle disability is denied. 

Entitlement to service connection for a left ankle disability 
is denied.


REMAND

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
paranoid schizophrenia is not yet ready for appellate review.  
In her July 2002 Notice of Disagreement, the appellant stated 
that she had been advised by her medical care provider at the 
VA outpatient clinic in Pensacola, Florida, to attempt to 
reopen her claim.  She added that the care provider had 
attributed her paranoid schizophrenia to her active service 
in 1955.  VA medical records for the appellant have not been 
obtained since April 2002.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  Current records of VA treatment of 
the appellant should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  The RO should obtain VA records of 
mental hygiene treatment of the appellant 
at the VA outpatient clinic in Pensacola, 
Florida, from April 2002 to the present.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should 
associate all records and responses with 
the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



